Case: 20-61240     Document: 00515941262         Page: 1     Date Filed: 07/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 16, 2021
                                  No. 20-61240
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mack Arthur Bowens,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                           USDC No. 2:00-CR-94-2


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Mack Arthur Bowens, now federal prisoner # 10964-042, was
   convicted of four crack-distribution charges and one charge concerning
   obstruction of justice. He was sentenced to serve 405 months in prison and
   a five-year term of supervised release. Now, he appeals the district court’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61240     Document: 00515941262           Page: 2      Date Filed: 07/16/2021




                                    No. 20-61240


   denial of his requests for relief under the First Step Act of 2018 (FSA) and
   for compassionate release under 18 U.S.C. § 3582(c)(1)(A).
          We review these denials for an abuse of discretion. United States v.
   Chambliss, 948 F.3d 691, 693 (5th Cir. 2020); United States v. Jackson, 945
   F.3d 315, 319 (5th Cir. 2019), cert. denied, 140 S. Ct. 2699 (2020). An abuse
   of discretion occurs when the district court makes a legal error or relies on
   clearly erroneous facts. Chambliss, 948 F.3d at 693. A factual finding is not
   clearly erroneous if it is plausible when the record is considered as a whole.
   United States v. Raney, 633 F.3d 385, 389 (5th Cir. 2011).
          With respect to the denial of FSA relief, our review of the record
   refutes Bowens’s assertions that the district court made erroneous factual
   findings concerning his sentence, the amount of drugs involved with his
   offenses, his acts of obstructing justice, and his violent history. The record
   further shows that the district court properly considered the 18 U.S.C.
   § 3553(a) factors when analyzing this request. See Jackson, 945 F.3d at 322
   & n.8. Our review shows no abuse of discretion in connection with the
   district court’s denial of Bowens’s request for FSA relief. See Jackson, 945
   F.3d at 319.
          There was likewise no abuse of discretion in connection with the
   district court’s denial of Bowens’s request for compassionate release. See
   Chambliss, 948 F.3d at 693. While the district court referenced U.S.S.G.
   § 1B1.13 in its order, there is nothing in the record to indicate that it
   erroneously felt bound by this Guideline and its commentary. See United
   States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021). Instead, the record
   indicates that the district court simply found unpersuasive Bowens’s
   argument that compassionate release was warranted due to his medical
   conditions and the risk to his health posed by COVID-19.
          Accordingly, the judgment is AFFIRMED.




                                         2